DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basavalingappa et al., (US 2022/0254821) in view of Sadhu et al., (US 2020/0209392).

Regarding claim 1: Basavalingappa teaches an image sensing device, comprising: an optical emitter suitable for outputting a modulated signal to a target object [¶0106 teaches: a light emitting unit 5011]; an optical receiver [¶0106 teaches: a light receiving unit 5013] suitable for generating, according to a phase control signal, pixel signals corresponding to a reflected signal from the target object [¶0109 teaches: the frequency of the light emission control signal CLKp is not limited to 20 megahertz (MHz), and may be 5 megahertz (MHz) or the like.]; 
an image processor suitable for calculating a depth phase based on the pixel signals and compensating for the depth phase according to a phase offset signal to output a depth information signal [¶0110 teaches: The light receiving unit 5013 receives reflected light reflected from the object, calculates the distance information for each pixel according to a light reception result, generates a depth image in which the distance to the object is represented by a gradation value (i.e. offset signal) for each pixel, and outputs the depth image.].
However, it does not appear that Basavalingappa explicitly teaches a driving control circuit suitable for generating the phase control signal corresponding to a phase of the modulated signal and setting an initial phase difference between the modulated signal and the phase control signal according to the phase offset signal; and an offset calculating circuit suitable for setting a plurality of reference phases, selecting a reference phase closest to the depth phase among the set reference phases and generating the phase offset signal representing a phase difference between the selected reference phase and the depth phase.
In a related field of endeavor, Sadhu teaches a driving control circuit suitable for generating the phase control signal corresponding to a phase of the modulated signal and setting an initial phase difference between the modulated signal and the phase control signal according to the phase offset signal [¶0003 teaches: signal generator configured to output a reference signal corresponding to a modulation function for the modulated light and a modified transmitted light signal corresponding to a phase shift (i.e. phase difference) of the reference signal and a processor]; and an offset calculating circuit suitable for setting a plurality of reference phases [¶0003 teaches: the reference signal includes a plurality of discrete modulation frequencies separated by a frequency difference], selecting a reference phase closest to the depth phase among the set reference phases and generating the phase offset signal representing a phase difference between the selected reference phase and the depth phase [¶0002 teaches: a phase difference between the received reflections of the transmitted light (i.e. depth phase) and a reference signal].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sadhu’s teaching of a driving control circuit suitable for generating the phase control signal into Basavalingappa’s image sensing device for the benefit, as taught by Sadhu, of improving the signal to noise ratio of the system.

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1. In addition, Basavalingappa teaches wherein the reference phases include 0 degree, 90 degree, 180 degree and 270 degree [¶0068 teaches: phase of a modulated signal from a light source (e.g., phases that differ 0 degrees, 90 degrees, 180 degrees, and/or 270 degrees, or alternatively, phases that differ by 120 degrees)].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sadhu teaches wherein the driving control circuit sets the initial phase difference by delaying an initial phase of the phase control signal according to the phase offset signal [¶0016 teaches: separating the frequency components into sets based on the phase offset for a time delay].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sadhu teaches wherein the driving control circuit sets the initial phase difference by delaying an initial phase of the modulated signal according to the phase offset signal [¶0016 teaches: separating the frequency components into sets based on the phase offset for a time delay].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 1.
In addition, Sadhu teaches wherein the driving control circuit sets the initial phase difference by delaying both initial phases of the phase control signal and the modulated signal according to the phase offset signal [¶0016 teaches: separating the frequency components into sets based on the phase offset for a time delay].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1. In addition, Basavalingappa teaches wherein the image processor includes: a signal converter suitable for converting the pixel signals into data of digital type [¶0055 teaches: The pixel 51 receives light incident from the external environment, for example, infrared light, performs photoelectric conversion on the received light, and outputs a pixel signal according to charge obtained as a result]; and a signal processor suitable for calculating the depth phase by performing a preset image processing operation on the data and generating the depth information signal by reflecting the phase offset signal onto the depth phase [¶0068 teaches: signals may be applied in a manner that allows for depth information (or pixel values) to be captured in a desired number of frame].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1. In addition, Basavalingappa teaches wherein the optical receiver includes a pixel array in which a plurality of unit pixels are arranged in an array type [¶0059 teaches: each pixel of all pixels of the pixel array unit 20], and wherein each unit pixel includes at least two pixels which operate for respective phases of the phase control signal [¶0078 teaches: neighboring pixels in a same row share a VDD contact. However, it should be understood that the phases of transfer signals received by pixels 1 and 2 at transfer transistors TG0 and TGl of each pixel may be different.].

Regarding claim 11: the claim is merely a method of using the image sensing device of claim 1. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Regarding claim 12: the claim is merely a method of using the image sensing device of claim 2. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 2 applies equally as well to this claim.

Regarding claim 13: the claim is merely a method of using the image sensing device of claim 3. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 3 applies equally as well to this claim.

Regarding claim 14: the claim is merely a method of using the image sensing device of claim 5. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 5 applies equally as well to this claim.

Regarding claim 15: the claim is merely a method of using the image sensing devices of claim 7. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 7 applies equally as well to this claim.

Regarding claim 16: the claim is merely a method of using the image sensing device of claim 9. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 9 applies equally as well to this claim.

Regarding claim 17: the claim is merely a method of using the image sensing device of claim 10. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 10 applies equally as well to this claim.

Regarding claim 18: the claim is merely an operating method of using the image sensing device of claim 1. Basavalingappa teaches an imaging device and methods for operating the same [imaging devices, imaging apparatuses, and methods for operating the same, Field, ¶0001]. Therefore, the rejection of claim 1 applies equally as well to this claim.

Allowable Subject Matter
Claims 4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each claim recites “wherein the driving control circuit includes: a modulation controller suitable for generating a first driving control signal for the optical emitter to generate the modulated signal having a certain period that is distinct from an ambient light, in response to a request”. The extensive search completed by the Examiner has not taught a driving control circuit capable of receiving a request for modulation generating a signal distinct from ambient light.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Belokonskiy et al., (US 2022/0244393) teaches an electronic device and method for time-of-flight measurement;
Xu et al., (US 2021/0088636) teaches multiple-mode frequency sharing for time-of-flight;
Thurner, (US Patent No 10,382,736) teaches two frequency time-of-flight three-dimensional image sensor and a method of measuring object depth;
Kadambi et al., (US 2017/0234985) teaches a method and apparatus for time-of-flight imating; and
Korekado et al., (US 2013/0278917) teaches a distance measuring system.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485